   Case: 1:19-cv-00012-WAL-GWC Document #: 199 Filed: 03/19/21 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
MILES LIVINGSTON, ANNA                           ║
LIVINGSTON and CHRISTOPHER                       ║
GLAVACH,                                         ║
                                                 ║   1:19-cv-00012
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
LOUIS BERGER formerly LOUIS                      ║
BERGER GROUP, VIRGIN ISLANDS                     ║
WATER & POWER AUTHORITY, and                     ║
BLUESOURCE, LLC,                                 ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║
                                                 ║
LOUIS BERGER GROUP, INC.,                        ║
                                                 ║
        Third-Party Plaintiff,                   ║
                                                 ║
        v.                                       ║
                                                 ║
BLUESOURCE, LLC,                                 ║
                                                 ║
        Third-Party Defendant.                   ║
________________________________________________ ║
                                                 ║
LOUIS BERGER GROUP, INC.,                        ║
                                                 ║
        Third-Party Plaintiff,                   ║
                                                 ║
        v.                                       ║
                                                 ║
ACP, LLC,                                        ║
                                                 ║
        Third-Party Defendant.                   ║
________________________________________________ ║

TO:     Lee J. Rohn, Esq.
        Eugenio W.A. Geigel-Simounet, Esq.
        Scot F. McChain, Esq.
   Case: 1:19-cv-00012-WAL-GWC Document #: 199 Filed: 03/19/21 Page 2 of 3



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Without Prejudice Motion to Compel Plaintiffs to Answer Written Discovery
Page 2



        Yohana M. Manning, Esq.
        Carl A. Beckstedt, III, Esq.
        Daryl C. Barnes, Esq.
        James L. Hymes, III, Esq.
        Warren B. Cole, Esq.

     ORDER DENYING WITHOUT PREJUDICE MOTION TO COMPEL PLAINTIFFS TO
                       ANSWER WRITTEN DISCOVERY

        THIS MATTER is before the Court upon Defendant Bluesource, LLC’s, Motion to

Compel Plaintiffs to Answer Written Discovery (ECF No. 183) and Plaintiffs Miles

Livingston’s, Anna Livingston’s, and Christopher Glavach’s Opposition. Bluesource did not

file a Reply.

        As a threshold matter, Local Rule 37.1 requires that “[p]rior to filing any motion

relating to discovery pursuant to Federal Rules of Civil Procedure 26-37…counsel for the

parties shall confer in good faith effort to eliminate the necessity for the motion or to

eliminate as many of the disputes as possible.” LRCi 37.1. The moving party must also serve

a letter requesting a conference and the letter “shall identity each issue and/or discovery

request in dispute, state briefing with respect to each the moving party’s position (and

provide any legal authority), and specify the terms of the discovery order to be sought.” Id.

        Local Rule 37.2(a) further requires that “[i]f counsel are unable to resolve all of their

differences, they shall formulate and sign a written stipulation to that effect, expressly

certifying their compliance with LRCi 37.1. The stipulation shall include the moving party’s

letter requesting a pre-filing conference of counsel and shall be filed and served with the

motion.” LRCi 37.2(a). Local Rule 37.2(c) mandates that this “Court will not consider any
   Case: 1:19-cv-00012-WAL-GWC Document #: 199 Filed: 03/19/21 Page 3 of 3



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Without Prejudice Motion to Compel Plaintiffs to Answer Written Discovery
Page 3



discovery motion in the absence of (1) the signed stipulation and certification required by

LRCi 37.2(a), or (2) a declaration from counsel for the moving party establishing that

opposing counsel:

        (1) failed to confer in a timely manner after receipt of a letter requesting a

        conference under LRCi 37.1; or

        (2) refused to sign the stipulation and certification required by LRCi 37.2(a).”

LRCi 37.2(a)-(c)(1)-(2).

        Since Bluesource did not comply with LRCi 37.1 and 37.2, this Court cannot

entertain the Motion.

        WHEREFORE, it is now hereby ORDERED:

        Defendant Bluesource, LLC’s, Motion to Compel Plaintiffs to Answer Written

        Discovery (ECF No. 183) is DENIED WITHOUT PREJUDICE.



                                                        ENTER:


Dated: March 19, 2021                                   /s/ George W. Cannon, Jr.
                                                        GEORGE W. CANNON, JR.
                                                        U.S. MAGISTRATE JUDGE
